Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 9, 2018

                                       No. 04-18-00527-CV

                  STAGG RESTAURANTS, LLC d/b/a McDonalds #24388,
                                 Appellants

                                                 v.

                                          Fred SERRA,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI17438
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
       This is an accelerated appeal. The reporter’s record was due August 6, 2018, but was not
filed. On August 6, 2018, the court reporter filed a notification of late record stating the record
was not filed because appellant has not paid or made arrangements to pay the reporter’s fee to
prepare the record and that appellant is not entitled to the record without paying the fee. See
TEX. R. APP. P. 34.6(b), 35.3(b).

        Accordingly, we ORDER appellant to provide written proof to this court on or before
August 20, 2018 that either (1) the reporter’s fee has been paid or arrangements satisfactory to
the reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due August 29, 2018, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See id. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court